DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election without traverse of Species 2 in the reply filed on 1/25/2021 is acknowledged.
Claim Objections
3.	Claims 1 and 17 are objected to because of the following informalities: Claims 1 and 17 each recite “an outer cylinder an inner cylinder” (Claim 1, lines 2-3; Claim 17, lines 3-4), which should be changed to --an outer cylinder; an inner cylinder--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 8, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “a first movable surface of a first plunger and a first inner cylinder” (Lines 3-4) and “a second movable surface of a first piston and a first outer cylinder” (Lines 8-9).  It is unclear how each of the claimed surfaces can encompass two separate objects.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-7, 9, 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galasso et al (US 2010/0276906) in view of Davis (US 2008/0111324).
As per claim 1, Galasso et al discloses a damper assembly (630), comprising: 
an outer cylinder (660) 
an inner cylinder (Fig. 2A) positioned at least partially within the outer cylinder and having a cap (Fig. 2A)at one end thereof; 
a plunger (Fig. 2A) positioned radially inward from the inner cylinder and coupled to a rod (620), wherein the plunger, the cap, and an interior of the inner cylinder at least partially define a first chamber (170); 

a piston (Fig. 2A) coupled to the inner cylinder and extending radially outward toward the outer cylinder, and wherein the piston, an exterior surface of the inner cylinder, and the outer cylinder at least partially define a second chamber (Fig. 2A); 
wherein the plunger is configured to move relative to the inner cylinder (Fig. 2A), and wherein the piston is configured to move relative to the outer cylinder (Fig. 2A). Galasso et al does not disclose wherein the cap is attached to one end of the inner cylinder.
Allen et al discloses a shock absorber comprising an inner cylinder (112) positioned at least partially within the outer cylinder and having a cap (120) attached to one end thereof.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first chamber piston of Galasso et al by forming it as a tube with a separate, attached cap as taught by Allen et al in order to allow for easier replacement of parts.

    PNG
    media_image1.png
    1000
    735
    media_image1.png
    Greyscale


As per claim 3, Galasso et al and Allen et al disclose the damper assembly of claim 2.  Galasso et al further discloses wherein movement of the plunger relative to the inner cylinder moves the piston relative to the outer cylinder and changes the volume of the second chamber (Fig. 2A). 
As per claim 4, Galasso et al and Allen et al disclose the damper assembly of claim 3.  Galasso et al further discloses wherein when the volume of the first chamber increases, the volume of the second chamber decreases (Fig. 2A). 
As per claim 5, Galasso et al and Allen et al disclose the damper assembly of claim 1.  Allen et al further discloses wherein the cap is threadably coupled to the inner cylinder (184; Col. 10, lines 2-6). 
As per claim 6, Galasso et al and Allen et al disclose the damper assembly of claim 5.  Galasso et al further discloses further comprising a barrier (Fig. 2A) extending between the inner cylinder and the outer cylinder, wherein the barrier at least partially defines the second chamber (Fig. 2A). 
As per claim 7, Galasso et al and Allen et al disclose the damper assembly of claim 6.  Galasso et al further discloses further comprising an accumulator (154) in fluid communication with at least one of the first chamber and the second chamber. 
As per claim 9, Galasso et al and Allen et al disclose the damper assembly of claim 5.  Allen et al further discloses wherein the inner cylinder includes internal threads 
As per claim 17, Galasso et al a suspension system (Abstract), comprising: 
a damper assembly (630), comprising: 
an outer cylinder (660) 
an inner cylinder (Fig. 2A) positioned at least partially within the outer cylinder and having a cap (Fig. 2A) at one end thereof; 
a plunger (Fig. 2A) positioned radially inward from the inner cylinder and coupled to a rod (620), wherein the plunger, the cap, and an interior of the inner cylinder at least partially define a first chamber (170); 
a passage (622) extending through the rod and fluidly coupled with the first chamber; 
a piston (Fig. 2A) coupled to the inner cylinder and extending radially outward toward the outer cylinder, and wherein the piston, an exterior surface of the inner cylinder, and the outer cylinder at least partially define a second chamber (Fig. 2A); 
wherein relative displacement between the inner cylinder and the outer cylinder in a first direction increases the volume of the first chamber and decreases the volume of the second chamber (Fig. 2A).  Galasso et al does not disclose wherein the cap is attached to one end of the inner cylinder.
Allen et al discloses a shock absorber comprising an inner cylinder (112) positioned at least partially within the outer cylinder and having a cap (120) attached to one end thereof.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first chamber piston of Galasso et al 
As per claim 18, Galasso et al and Allen et al disclose the suspension system of claim 17.  Galasso et al further discloses wherein relative displacement between the inner cylinder and the outer cylinder in a second direction opposite the first direction decreases the volume of the first chamber and increases the volume of the second chamber (Fig. 2A). 
As per claim 19, Galasso et al and Allen et al disclose the suspension system of claim 17.  Galasso et al further discloses wherein the plunger is fixed to an end of the rod (Fig. 2A), and wherein movement of the plunger relative to the inner cylinder changes the volume of the first chamber (Fig. 2A). 
As per claim 20, Galasso et al and Allen et al disclose the suspension system of claim 19.  Galasso et al further discloses further comprising a barrier (Fig. 2A) extending between the inner cylinder and the outer cylinder, wherein the barrier at least partially defines the second chamber (Fig. 2A).
8.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Galasso et al (US 2010/0276906) in view of Davis (US 2008/0111324) and further in view of Burke et al (US 5,899,472).
As per claim 8, Galasso et al and Allen et al disclose the damper assembly of claim 7.  Galasso et al further discloses wherein the first chamber is at least partially defined by a face of the plunger (Fig. 2A), but do not disclose wherein the face of the plunger has a cross-sectional area that is substantially equal to the cross-sectional area of a portion of the annular piston that at least partially defines the second chamber. 
.
9.	Claims 1-7, 9-12, 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen et al (US 8,899,560) in view of Davis (US 2008/0111324).
As per claim 1, Allen et al discloses a damper assembly (100), comprising: 
an outer cylinder (114) 
an inner cylinder (112) positioned at least partially within the outer cylinder and having a cap (120) attached to one end thereof; 
a plunger (148) positioned radially inward from the inner cylinder and a rod (146), wherein the plunger, the cap, and an interior of the inner cylinder at least partially define a first chamber (136, 190); 
a passage (144) extending through the rod and fluidly coupled with the first chamber; 
a piston (141) coupled to the inner cylinder and extending radially outward toward the outer cylinder, and wherein the piston, an exterior surface of the inner cylinder, and the outer cylinder at least partially define a second chamber (160); 

Allen et al does not disclose wherein the plunger is coupled to the rod.  Allen et al does not disclose wherein the plunger is coupled to the rod.
Davis discloses a suspension comprising a plunger (44) positioned radially inward from the inner cylinder and coupled to a rod (42).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stationary tube of Allen et al by forming at with a separately attached end as taught by Davis in order to improve damping.
As per claim 2, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses wherein the plunger is fixed to an end of the rod (Fig. 2B), and wherein movement of the plunger relative to the inner cylinder changes the volume of the first chamber (Fig. 2B). 
As per claim 3, Allen et al and Davis disclose the damper assembly of claim 2.  Allen et al further discloses wherein movement of the plunger relative to the inner cylinder moves the piston relative to the outer cylinder and changes the volume of the second chamber (Fig. 2B). 
As per claim 4, Allen et al and Davis disclose the damper assembly of claim 3.  Allen et al further discloses wherein when the volume of the first chamber increases, the volume of the second chamber decreases (Fig. 2B). 
As per claim 5, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses wherein the cap is threadably coupled to the inner cylinder (184; Col. 10, lines 2-6). 

As per claim 7, Allen et al and Davis disclose the damper assembly of claim 6.  Allen et al discloses an alternate embodiment further comprising an accumulator (333, Fig. 9A) in fluid communication with at least one of the first chamber and the second chamber.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shock absorber of Allen et al by adding an additional gas-containing chamber in order to adjust the spring rate (Allen et al: Col. 12, line 53 – Col. 13, line 3).
As per claim 9, Allen et al and Davis disclose the damper assembly of claim 5.  Allen et al further discloses wherein the inner cylinder includes internal threads (184; Col. 10, lines 2-6) and a stem of the cap includes external threads (184; Col. 10, lines 2-6) adjustably received within the internal threads. 
As per claim 10, Allen et al and Davis disclose the damper assembly of claim 1.  Allen et al further discloses further comprising a valve assembly (174) in fluid communication with the first chamber and the second chamber. 
As per claim 11, Allen et al and Davis disclose the damper assembly of claim 10.  Allen et al further discloses wherein the valve assembly comprises compression valving (174). 

As per claim 17, Allen et al discloses a suspension system (Abstract), comprising: 
a damper assembly (100), comprising: 
an outer cylinder (114) 
an inner cylinder (112) positioned at least partially within the outer cylinder and having a cap (120) attached to one end thereof; 
a plunger (148) positioned radially inward from the inner cylinder and a rod (146), wherein the plunger, the cap, and an interior of the inner cylinder at least partially define a first chamber (136, 190); 
a passage (144) extending through the rod and fluidly coupled with the first chamber; 
a piston (141) coupled to the inner cylinder and extending radially outward toward the outer cylinder, and wherein the piston, an exterior surface of the inner cylinder, and the outer cylinder at least partially define a second chamber (160); 
wherein relative displacement between the inner cylinder and the outer cylinder in a first direction increases the volume of the first chamber and decreases the volume of the second chamber (Fig. 2A).  Allen et al does not disclose wherein the plunger is coupled to the rod.
Davis discloses a suspension comprising a plunger (44) positioned radially inward from the inner cylinder and coupled to a rod (42).  Therefore it would have been 
As per claim 18, Allen et al and Davis disclose the suspension system of claim 17.  Allen et al further discloses wherein relative displacement between the inner cylinder and the outer cylinder in a second direction opposite the first direction decreases the volume of the first chamber and increases the volume of the second chamber (Fig. 2B). 
As per claim 19, Allen et al and Davis disclose the suspension system of claim 17.  Allen et al further discloses wherein the plunger is fixed to an end of the rod (Fig. 2B), and wherein movement of the plunger relative to the inner cylinder changes the volume of the first chamber (Fig. 2B). 
As per claim 20, Allen et al and Davis disclose the suspension system of claim 19.  Allen et al further discloses further comprising a barrier (139) extending between the inner cylinder and the outer cylinder, wherein the barrier at least partially defines the second chamber (160, Fig. 2B).
10.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Allen et al (US 8,899,560) in view of Davis (US 2008/0111324) and further in view of Burke et al (US 5,899,472).
As per claim 8, Allen et al and Davis disclose the damper assembly of claim 7.  Galasso et al further discloses wherein the first chamber is at least partially defined by a face of the plunger (148), but does not disclose wherein the face of the plunger has a 
Burke et al discloses a roll control system wherein the face of the plunger (230, Fig. 9) has a cross-sectional area that is substantially equal to the cross-sectional area of a portion of the annular piston that at least partially defines the second chamber (126, Fig. 9; Col. 6, lines 62-67).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pistons of Allen et al by forming them with equal cross-sectional working areas as taught by Burke et al in order to improve cornering performance (Burke et al: Col. 3, lines 26-33).
Allowable Subject Matter
11.	Claims 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
12.	The following is a statement of reasons for the indication of allowable subject matter: The prior art lacks multi-damper systems wherein each damper has an inner and outer cylinder, wherein the respective first and second chambers of each damper are fluidly separated and the second chamber has fluid that flows in and out through a second aperture.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657